OPINION — AG — ** ELECTION — SCHOOL BOARD — INCORPORATED INTO A TOWN **  THIS OPINION RECITES OPINION NO. JANUARY 29, 1937, CRABLE WHICH STATED:  "(1) THE AUTHORITY OF MEMBERS OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT IN WHICH THERE IS A CITY OF THE FIRST CLASS CEASES WHEN SAID CITY, PURSUANT TO LAW, BECOMES AN INCORPORATED TOWN. (2) THE GOVERNOR, UNDER AUTHORITY OF ARTICLE VI, SECTION 13 (OKLAHOMA CONSTITUTION) APPOINTS TWO MEMBERS OF THE NEW THREE MEMBER BOARD OF SAID INDEPENDENT SCHOOL DISTRICT, SAME CONSTITUTING A LEGAL QUORUM THEREOF, WHICH MEMBERS APPOINT THE THIRD MEMBER. IF SAID TWO MEMBERS CANNOT AGREE UPON A THIRD MEMBER, SAME IS APPOINTED BY THE COUNTY SUPERINTENDENT UNDER AUTHORITY OF 70 Ohio St. 188 [70-188] (SCHOOL BOARD, MUNICIPALITY) CITE: 11 Ohio St. 502 [11-502], 70 Ohio St. 181 [70-181], 70 Ohio St. 188 [70-188], ARTICLE VI, SECTION 13 (FRED HANSEN)